Citation Nr: 1715474	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for lipoma, left side of neck, to include as due to exposure to herbicide agents.

2. Entitlement to service connection for squamous cell carcinoma, right upper chest, to include as due to exposure to herbicide agents.

3. Entitlement to service connection for multiple myeloma, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his Substantive Appeal (VA Form 9), the Veteran requested a hearing before the Board.  However, in an August 2014 written communication, the Veteran withdrew this request. 

The Board previously remanded this case in March 2015 for further evidentiary development.  The Veteran was afforded a VA examination in September 2015 and an addendum medical opinion was obtained in October 2015.  A review of the record indicates all remand instructions have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was present within the land borders of the Republic of Vietnam from January 1970 to February 1972 and is therefore presumed to have been exposed to herbicide agents.  

2.  The competent, probative evidence of record is against a finding that the Veteran's lipoma, left side of neck, is related to active duty, to include as due to exposure to herbicide agents.  

3.  The Veteran's squamous cell carcinoma, right upper chest, is unrelated to his period of active military service including from exposure to herbicide agents, nor was it manifest to a compensable degree within one year of his discharge from active service.

4. The preponderance of the evidence is against a showing that the Veteran has had a diagnosis of multiple myeloma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lipoma are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103a, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for squamous cell carcinoma are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310.

3.  The criteria for service connection for multiple myeloma are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With respect to the claims decided herein, the Veteran has not alleged that VA has not fulfilled its duty to notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist. 

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Proper notice was provided to the Veteran in August 2010. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  Service treatment records (STRs), VA treatment records, and private medical records have all been obtained, and the Veteran has not alleged that any records are incomplete or missing.  Additionally, he was afforded VA examinations in March 2011 and September 2015. 

Further, the RO substantially complied with the March 2015 remand instructions.  The RO was requested to supplement the record by obtaining a new VA examination and medical opinion ascertaining the current nature and likely etiology of the claimed disabilities, to include as due to exposure to herbicide agents.  A VA examiner conducted an in-person examination and reviewed the Veteran's medical history.  She provided an opinion in October 2015 that addressed the request and provided an adequate statement of reasons and bases for the conclusions found.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Steel v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that there has been substantial compliance with the remand instructions such that additional remand is not necessary.  See Stegall, supra; see also Dement v. West, 13 Vet.App. 141, 147 (1999). 

VA has met all statutory and regulatory notice and duty to assist provisions and therefore, the Board may proceed to a decision.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

The Veteran contends that the claimed disabilities are due to herbicide agent exposure from his service in Vietnam. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, certain enumerated disorders, such as malignant tumors, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, if a veteran was exposed to herbicide agents (e.g., Agent Orange) during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  

The following diseases are deemed associated with herbicide agent exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicide agents with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served in Vietnam from January 1970 to February 1972, and is thus presumed to have been exposed to herbicides.  Lipoma and squamous cell carcinoma are not among the diseases presumptively linked to herbicide agent exposure.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e).  Notwithstanding the inapplicability of the herbicide agent presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee, 34 F3d at 1043-44.

The Veteran's entrance examination in January 1970 indicated that he was in good health.  The STRs contain no diagnosis for or treatment of lipoma of the left side of the neck, any condition of the right upper chest, or cancers.  The February 1972 separation examination revealed no abnormalities and the Veteran stated he was in good health.

Private medical treatment records from March 2003 noted that the Veteran had a mass on the left side of his posterior neck for approximately a year.  The clinician noted it had the consistency of a lipoma or could be a cyst.  Following a biopsy conducted in April 2003, it was determined that the mass was benign adipose tissue consistent with lipoma; it was subsequently excised.  At a follow-up examination in November 2003, it was noted that the incision site looked very good, and the Veteran indicated he had no ongoing problems.  

In June 2006, the Veteran was seen by private clinicians for a "knot" on his right chest that had grown quickly in size.  A biopsy revealed a squamous cell carcinoma, keratoacanthoma type.  The malignant lesion was excised in August 2006.  Follow-up reports indicated the lesion was gone, with just a residual scar remaining.

The Veteran underwent a VA examination in March 2011.  The examination report noted that the Veteran indicated he was diagnosed with multiple myeloma in 2006 and described pain at the excision site on his right chest.  The examiner described a superficial scar with no underlying tissue damage and no limitation of function, measuring 2.2 cm by 0.3 cm.  The ultimate diagnosis was multiple myeloma, right upper chest with scar.

Another VA examination was conducted in September 2015.  The examiner reported that a lipoma was removed from the Veteran's neck and had not recurred.  The report stated that the Veteran had had a squamous cell carcinoma excised in August 2006 with no ongoing treatment but residual neuropathic pain in the chest wall area of the excision.  A scar was found on the left posterolateral neck, 2.5 cm by 0.1 cm, and on the right anterior chest wall, 2.6 cm by 0.1 cm.  Both scars were determined to be well-healed with no skin breakdown, no attachment to underlying structures, no tenderness, and no effect on joint mobility.  The examiner also recorded, "Veteran states he is not claiming a diagnosis of multiple myeloma.  He denies ever being treated for a blood cancer and he does not recall claiming that condition.  He wishes to remove this claim."  

An addendum opinion obtained in October 2015 diagnosed a lipoma and scar, and stated that the Veteran's lipoma was less likely than not caused or aggravated by military service, to include as due to herbicide agent exposure.  The examiner opined that there is no medical evidence that herbicide agents are associated with increased formation of lipomas and that there was no aggravation of the condition as it was not present prior to service.  She further opined that the Veteran's squamous cell carcinoma was less likely than not caused or aggravated by military service, to include herbicide agent exposure.  The examiner opined that at this time, there are no known associations between exposure to herbicides and increase in risk of squamous cell carcinoma.  A PubMed search did not show any substantiated association.  Additionally, there was no aggravation as the carcinoma did not predate the Veteran's entrance into service.

The Veteran's representative stated in a brief submitted October 2016 that the Veteran had not expressed a desire to withdraw any part of his appeal, and that all of his claims remained valid.  The brief also raised an additional claim for entitlement to service connection for scar(s).  However, no formal claim has been filed seeking such.

There are differing diagnoses in the record for the Veteran's right upper chest condition that must be reconciled before a decision on the Veteran's claims may be rendered.  Originally, the chest lesion was diagnosed as a squamous cell carcinoma, keratoacanthoma type, supported by a pathology report.  It was excised and no further treatment was offered or conducted.  When seen by a VA examiner in March 2011, the Veteran self-reported that he had multiple myeloma of the right upper chest; the examiner plainly based his diagnosis on the Veteran's statement, as no evidence was offered in support of the diagnosis.  The October 2015 addendum opinion supports the diagnosis of squamous cell carcinoma, with no ongoing treatment, which apart from the 2011 VA examination, is entirely consistent with the record.  Therefore, the Board finds that the record does not reflect a factual basis supportive of a diagnosis of multiple myeloma.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich, Brammer, supra.  Here, the evidence fails to demonstrate that the Veteran has a current diagnosis of multiple myeloma, nor is there credible evidence that he was diagnosed with the condition during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  Accordingly, the Board concludes that the most probative evidence of record weighs against the claim for service connection for multiple myeloma.  

As noted above, VA regulations hold as a matter of law that lipoma and squamous cell carcinoma are not diseases for which presumptive service connection due to exposure to herbicide agents is warranted.  Therefore, service connection based on exposure to herbicide agents is not established.

The Veteran has not contended, nor is there any evidence in the record to support a contention, that lipoma, left side of neck, or squamous cell carcinoma, right upper chest, had their onset during service.  The STRs are silent for any complaints and treatment was not sought until March 2003 and June 2006, respectively.  Thus, there is no evidence or allegation that the Veteran's lipoma or squamous cell carcinoma is medically related to his military service on a direct basis.  

Medical records show treatment for squamous cell carcinoma beginning in 2006. Therefore, the disorder did not exist in service or manifest to a compensable degree within one year of separation from service, and continuity of symptomatology is not established; thus, presumptive service connection for a malignant tumor as a chronic disease is not warranted.  As the lipoma was a benign lesion, it is not a chronic disease eligible for presumptive service connection.  

The preponderance of the evidence is thus against a finding that lipoma, squamous cell carcinoma, or multiple myeloma is related to active service, including exposure to herbicide agents, and the Veteran's claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim. Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for lipoma is denied.

Service connection for squamous cell carcinoma is denied.

Service connection for multiple myeloma is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


